Calhoon, J.,
delivered tibe opinion, of the court.
This is a friendly controversy between the chancery clerk and the board of supervisors of Hinds county. The clerk wants the actual money he has'paid out for postage in his official business as clerk refunded to him. The board wants to pay him, if it lawfully can. Both are conscientious; the one wanting not to exact what he is not entitled to, and the other not wanting to appropriate public money without warrant of law. We think the terms “stationery,” “and all other necessary articles,” an § 296 of the code of 1892, embrace necessary postage used in the public business. The word “.stationery” -itself is indeterminate, and is to be interpreted in the light of custom and reason. It is hardly conceivable that the lawmaking power designed all officers, great and small, to pay, out of their salaries, the postage on state or county official business. What would become of the state superintendent of education, governor, secretary of state, land commissioner, supreme court clerk, and others ? Uniform usage in the state, tiding over all the legislative sessions, furnishes a practical construction of the statute which cannot be overlooked. So far as we know, corporations, banks, partnerships and individual business enterprises include outlays for postage under the head of “stationery.” But that word is re-enforced in the statute before us by the words “and all other necessary articles,” and certainly postage stamps are indispensably necessary. The solitary instance where the word “postage” is used is in Code 1892, § 4264, in the chapter on county superintendent of public education, and there the words “and all other nlecessary articles” do not appear, and we cannot, because of the use of the word in this section, overturn the settled usage of the state.

Reversed and remanded.